Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions	
Applicant’s election without traverse of the invention of Group I, drawn to a reversal binding agent for anti-factor XI/XIa antibodies in the reply filed on 01/21/2022 is acknowledged. Applicant further elects without traverse a reversal binding agent comprising a heavy chain of SEQ ID NO: 347 and a light chain of SEQ ID NO: 57. 
Claims 4-8, 11-12, 14-17, 20-21, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022. 
Upon further consideration, the species election requirement for the reversal agent is withdrawn. 
Claims 1, 2, 3, 9, 10, and 25 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 




Written Description
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that despite the lower bleeding risk with anti-FXI/FXIa antibodies bleeding events may still happen in certain circumstances due to trauma, surgery, procedures, co-medication and high prevalence of comorbidities that increase bleeding risk (Para. 0015). Accordingly, artisans would be motivated to develop reversal agents for anticoagulant therapies that are anti-factor XI/XIa antibodies in order to manage bleeding or bleeding risk in a patient (Para. 0016).  To this end, Applicant generated several Fab (IDT1-IDT10) and full-length IgG (IDT11 and IDT12) antibodies against the factor XI/XIa antibody NOV1401, specifically (Example 1). The anti-NOV1401 Fabs reduce NOV1401 binding to its antigen FXIa and therefore 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the heavy and light chains of the claimed antibodies recited in claim 3(i)-(vi) can vary in at least 10%, 5% or 2% of their structures. The amino acid mutations present in the claimed sequences may be caused for instance by addition, deletion, substitution, or insertion and can occur anywhere in the heavy or light chain, including in the CDRs. Further, without a limiting definition, the amino acid substitutions made can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in 10%, 5%, or 2%  of each heavy chain or light chain of the claimed antibodies such that the ability of the claimed anti-idiotype antibodies to bind to a target antibody that binds human FXI and/or FXIa is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily determine the remaining structures of the heavy and light chains of the claimed anti-idiotype antibodies having 90%, 95%, or 98% identity to the recited amino acid sequences such 
While the antibodies of the claimed invention are intended to bind to an anti-FXI/FXIa antiobdy, artisans would not be able to envision the complete structure of an antibody in terms of which of the twenty naturally occurring amino acids exists at in the partial structures recites based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 species may not be sufficient to satisfy the written description requirement if all 300 species are variants of a single representative species and are thus are structurally and functionally similar.
Therefore, the claimed antibodies that bind to an anti-FIX/FIXa antibody lacks adequate written description because there does not appear to be any correlation between the structures of the claimed antibodies having undefined amino acid sequences and the function of binding to an anti-FIX/FIXa antibody except for antibodies whose structures are fully defined including the complete sequences of the CDRs, VH/VL chain pairs, or heavy and light chain pairs present. Thus, 

Enablement
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is broadly drawn to an anti-idiotype antibody that is capable of binding to any anti-FIX/FIXa antibody and in which each VH and VL chain has at least 90%, 95% or 95% identity to the recited amino acid sequences. 
The specification teaches the generation of several Fab (IDT1-IDT10) and full-length IgG (IDT11 and IDT12) antibodies against the factor XI/XIa antibody NOV1401, specifically (Example 1). The anti-NOV1401 Fabs reduce NOV1401 binding to its antigen FXIa and therefore compete with FXIa for binding to NOV1401 (Example 3). Further, the anti-NOV1401 Fabs and IgG antibodies reversed the anticoagulant activity of NOV1401 in human plasma (Example 4), blocking the ability of NOV1401 to prolong clotting times in the aPTT assay (Para. 00315-00324) and increasing thrombin generation in human plasma incubated with NOV1401 (Para. 00325-00338).
The specification, however, does not provide any working example demonstrating that 1) the claimed anti-idiotype antibodies are capable of binding to an anti-FIX/FIXa antibody other than NOV1401, and 2) different amino acid substitutions can be made in the CDR or variable domains of the claimed antibodies such that binding to an anti-FIX/FIXa antibody is retained; and  
As stated earlier, each heavy and light chain of the antibodies recited in claim 3 represent partial structures in which at least 10%, 5%, or 2% of the amino acid sequences can vary. The amino acid mutations that can be present including substitutions, deletions, or insertions and can be present in the CDR regions of the antibody. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). Additionally, there is no guidance provided in the specification concerning the number and/or type of amino acid mutations that can be made in the claimed anti-idiotype antibodies recited in claim 3 parts (vii-ix) so as not to “substantially affect the activity” of the anti-idiotype antibodies. Without a reduction to practice, it is unclear how the number and type of amino acid mutations made in the heavy and/or light chains of the claimed antibodies would impact the ability of the antibody to bind an anti-FIX/FIXa antibody let alone NOV1401.
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the heavy chain or light chains of the antibodies of the claimed invention such that the ability to bind to an anti-FIX/FIXa antibody is retained. The amino acid mutations that can be made in the CDR sequences of the heavy and light chains can potentially . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, part (ix), the phrases "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 3 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ewert et al (US10647780B2), hereinafter Ewert. 
Ewert discloses a reversal agent that specifically binds to anti-factor XI/XIa antibodies, wherein the reversal agent has a heavy chain of SEQ ID NO: 73, corresponding to SEQ ID NO: 349 in which there is a S to Q mutation at position 20 of the instant claim, and a light chain of SEQ ID NO: 89, corresponding to SEQ ID NO: 89 of the instant claim (see entire document, in particular, Abstract and Column 13, Ln. 47-49). 
Thus, Ewert meets the limitation of the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35 and 72-86 of copending Application No. 16840031. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Thus, the co-pending claims meet the limitations of instant claim 3. 


Conclusion
Claims 1, 2, 9, 10, and 25 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644